                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DOUGLAS NELSON,
                                   7                                                          Case No. 18-cv-06768-RS
                                                         Plaintiff,
                                   8
                                                  v.                                          STANDBY ORDER OF DISMISSAL
                                   9
                                         OCWEN LOAN SERVICING, LLC,
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  14   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  15   by July 25, 2019. If a stipulation of dismissal is not filed by that date, the parties are ordered to

                                  16   appear on August 1, 2019, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  17   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  18   Order may result in dismissal of the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22

                                  23   Dated: June 18, 2019
                                                                                         ______________________________________
                                  24
                                                                                                     Richard Seeborg
                                  25                                                               United States District Judge

                                  26

                                  27

                                  28
